   

FILED

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA AUG 13 2079
Robert Heat, 4) Ci Sets etn
Plaintiff, ,
v. 5 Civil Action No. 19-2054 (UNA)
Mexicans et al., |
Defendants.
MEMORANDUM OPINION

 

This matter is before the Court on its initial review of plaintiffs pro se complaint and
application for leave to proceed in forma pauperis. The Court will grant the application and
dismiss the complaint for lack of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3)

. (requiring the court to dismiss an action “at any time” it determines that subject matter
jurisdiction is wanting).

Plaintiff, a resident of Gainsville, Georgia, has sued “Mexicans,” “Muslims,” “Political
Factions [House J udiciary Committee],” “Iranian President,” “V. Putin,” and “John and Jane
Does.” Compl. Caption. The complaint is difficult to follow but the crux of plaintiffs claim is
that the defendants “have lunged into a full scale attack on the President of this nation,” and
“however odd as it may seem[,] there is no sound foundational undergirding of necessitated
factual evidence that associates the President with such behavior as is acqusated [sic] against
him.” Compl. at 1-2. Plaintiff essentially wants “a hearing” so “we shall see why they are after
the President” and to “jail” the defendants for the alleged “conspiratorial acts of coverup, and
thefts and overthrow[,] treasonous behavior.” Jd. at 4.

The Constitution limits the jurisdiction of the federal courts to deciding actual “Cases”

and “Controversies.” U.S. Const. Art. III, § 2. “Standing to sue is a doctrine rooted in the
traditional understanding of a case or controversy” that “limits the category of litigants
empowered to maintain a lawsuit in federal court to seek redress for a legal wrong.” Spokeo, Inc.
v. Robins, 136 S. Ct. 1540, 1547 (2016). Because standing “is an essential and unchanging part
of the case-or-controversy requirement of Article II,” Lujan v. Defs. of Wildlife, 504 U.S. 555,
560 (1992), “the defect of standing is a defect in subject matter jurisdiction,” Haase v. Sessions,
835 F.2d 902, 906 (D.C. Cir. 1987). |

To satisfy Article III standing, plaintiff must have at least “(1) suffered an injury in fact,
(2) that is fairly traceable to the challenged conduct of the defendant, and (3) that is likely to be
redressed by a favorable judicial decision.” Spokeo, Inc., 1368. Ct. at 1547 (citations omitted).
The injury must involve “an invasion of a legally protected interest which is (a) concrete and
particularized; and (b) actual or imminent, not conjectural or hypothetical[.]” Lujan, 504 U.S. at
560 (citations, internal quotation marks, and internal alterations omitted).

Plaintiff has not alleged an injury, much less one that he has suffered at the hands of the
defendants, and he “cannot rest his claim to relief on the legal rights or interests of third parties.”
Warth v. Seldin, 422 U.S. 490, 499 (1975). Purported harm based solely on “a ‘generalized
grievance’ shared in substantially equal measure by . . . a large class of citizens . . . normally
does not warrant exercise of jurisdiction.”’ Jd. Consequently, this case will be dismissed. A

separate Order accompanies this Memorandum Opinion.

[if bo

Date: August iS , 2019 United States District Judge

 

 

' Insofar as plaintiff seeks to “jail” the defendants, Compl. at 4, “a private citizen lacks a judicially

cognizable interest in the prosecution or nonprosecution of another.” Linda R.S. v. Richard D., 410 U.S.
614, 619 (1973).
